Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
The amendments and response filed on July 21, 2022, and the request for continued examination filed on August 22, 2022 have been received.
Claim 28 is canceled. 
Claims 19-27, 29 and 31-33 are pending in this application and are being examined on their merits.

Terminal Disclaimer:
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,750,739, has been reviewed and is accepted (See Terminal Disclaimer Review Decision mailed on 07/21/2022). The terminal disclaimer has been recorded.

Answer to Arguments:
Withdrawn Rejection(s):
The rejection of claims (previously 19-29 and 31-33) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (New Matter Rejection), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, is withdrawn due to the amendments to claim 19 filed on 07/21/2022 and enterd on 08/22/2022.
The previous rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn due to the amendments to claim 25 filed on 07/21/2022 and enterd on 08/22/2022.
The rejection of claims (previously 19-32) on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739, and the rejection of claims previously 19-33) on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,750,739 in view of Deng, are withdrawn due to the above-mentioned Terminal Disclaimer.
With respect to the previous rejection of claim 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, Applicant argues that claim 32 is amended to correct the issue, however claim 32 is not corrected and the amendments to claim 32 raise new issues (See rejections below for details and suggestion to obviate the rejection).
Applicant further arguments with respect to the above-mentioned rejections are moot because they are withdrawn, and due to the new grounds of rejection issued.

Objection(s):
Claims 22 and 32 are objected to because of the following informalities:  
In claim 22, line 2, after is, insert –selected from the group consisting of--.
In claim 32, line 1, after wherein, insert –the step of --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 the phrase “Ficoll [Symbol font/0xD2]polymer comprises Ficoll [Symbol font/0xD2]70” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: In claim 21, line 2, replace “comprises” with –is--.

In claim 26 the Markush group “the platelet inhibitor comprises one or more of ticagrelor, cilostazol, prasugrel, dipyridamole, prasugrel, Tirofiban, eptifibatide, clopidogrel, or KF38789“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).

Suggestion to obviate the rejection: In claim 26, line 2, replace “comprises one or more” with –is one or more selected from the group consisting of--. 

In claim 32 the Markush group "wherein introducing to the sample of whole blood a caspase inhibitor, a platelet inhibitor, or both a caspase inhibitor and a platelet inhibitor comprises: introducing to the sample of whole blood a caspase inhibitor; introducing to the sample of whole blood a platelet inhibitor ...; or introducing to the sample of whole blood both a caspase inhibitor and a platelet inhibitor ..." is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 32, line 3, replace “comprises” with –is one selected from the group consisting of--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 32, lines 6-7, the phrase “and storing the sample at a temperature at 2-25°C”, and line 9 the phrase “and storing the sample ambient temperature or at a temperature at about 2-25°C” fail to further limit the subject matter of the claim 19 upon which claim 32 depends, fail to include all the limitations of the claim 19 upon which it depends.

Suggestion to obviate the rejection: In claim 32, lines 6-7, delete "and storing the sample at a temperature at about 2-25°C", and line 9, delete "and storing the sample ambient temperature or at a temperature at about 2-25°C”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion(s):
Claims 19-20, 23-25, 27, 29, 31 and 33 are allowable. 
Claims 21 and 26 would be allowable if amended or rewritten to obviate the 112 (b) rejection, set forth in this Office action. 
Claims 22 and 26 would be allowable if amended or rewritten to obviate the objection, set forth in this Office action. 
Claim 32 would be allowable if amended or rewritten to obviate the objection, and the 112(b) and 112(d) rejections, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651